Citation Nr: 1025585	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of subacromial decompression and distal clavicle 
excision with some debridement of synovitis of the glenoid labrum 
of the left shoulder (additional left shoulder disability) as a 
result of a surgery performed at a Department of Veterans Affairs 
(VA) medical facility in January 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1979.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by the 
VA Regional Office (RO) in New Orleans, Louisiana.

After the last adjudication of his claim by the RO, the Veteran 
submitted additional evidence and argument to the Board in 
support of his claim, consisting of two statements as to his 
symptoms, a letter from his VA treating physician, and letters 
pertaining to his 2005 award of benefits from the Social Security 
Administration (SSA).  When the Board receives pertinent evidence 
that was not considered by the agency of original jurisdiction 
(AOJ), such evidence must be referred to the AOJ for review 
unless the claimant waives this procedural requirement.  38 
C.F.R. §§ 20.800, 20.1304(c) (2009).  Although no waiver was 
received in this case, the recently submitted evidence and 
argument are duplicative of the evidence that was considered by 
the AOJ.  Therefore, the evidence has no bearing on the issue on 
appeal and is not pertinent.  As such, the Board may proceed with 
a decision, and it is unnecessary to refer the case to the AOJ 
for further review.  See id.

The Board further notes that the Veteran stated in a letter 
received in November 2008 that he has "two bad shoulders" that 
he and his doctor believe are due to an in-service accident when 
he was 18 years old.  However, the Veteran's separate claim for 
service connection for residuals of bilateral shoulder injuries 
was denied in an April 2008 rating decision, based on a finding 
that new and material evidence had not been submitted to reopen 
his previously denied service connection claim.  That decision 
considered new evidence in the form of a letter from one of the 
Veteran's fellow service members.  The Board finds the statement 
in the November 2008 letter does not constitute a notice of 
disagreement as to the April 2008 denial of his claim.  See 38 
C.F.R. §§ 20.201 (2009).  And therefore, the Board interprets 
this statement as a request to reopen the Veteran's previously 
denied his service connection claim.

Accordingly, an application to reopen the previously 
denied service connection claim for residuals of bilateral 
shoulder injuries has been raised by the record.  As such 
issue has not been adjudicated by the AOJ, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran has additional disability of the left shoulder, 
in the form of a stiff or "frozen" shoulder, as a result of a 
January 2005 VA surgical procedure.

2.  The Veteran's additional disability was not directly caused 
by any fault on the part of VA in furnishing the January 2005 
surgery and related treatment, or by an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability of the left shoulder as a result 
of a January 2005 VA surgical procedure have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a January 2006 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his claim, the 
responsibilities of the Veteran and VA in obtaining such evidence, 
and the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  

Concerning the duty to assist, the Veteran's VA treatment records 
and a letter from his private provider have been obtained and 
considered.  The Veteran has not identified, and the record does 
not otherwise indicate, any outstanding treatment records that are 
necessary to decide his claim.  Additionally, the Veteran was 
provided with a VA examination in January 2007, and an addendum 
opinion in August 2007, in connection with his claim for benefits 
under 38 U.S.C.A. § 1151.  Neither the Veteran nor his 
representative have argued that such examination or opinion are 
inadequate for adjudication purposes.  Further, a review of the 
examination report and addendum opinion reveals no inadequacies.

With respect to treatment records, the Board notes that the 
Veteran's private provider indicated in a January 2005 letter that 
he had been treating the Veteran for problems including a left 
shoulder disability since 1996, and such records have not been 
obtained.  Further, the evidence reflects that the Veteran has 
been in receipt of SSA disability benefits due, at least in part, 
to his left shoulder disability since at least June 2005, and no 
records have been obtained from the SSA.  However, there is no 
indication that any such private or SSA records are necessary for 
a fair adjudication of his claim.  In particular, the evidence of 
record, including the August 2007 VA examination report, already 
establishes an additional disability as a result of the January 
2005 VA surgery.  Therefore, as discussed below, the dispositive 
question is whether such additional disability is the result of 
any fault on the part of VA or any unforeseeable event.  There is 
no indication, and the Veteran does not contend, that any private 
records prior to the January 2005 VA surgery, or any records from 
the SSA, would contain any evidence or information as to the issue 
of fault on the part of VA, which is the pivotal issue in this 
claim.  As such, any outstanding treatment records would have no 
bearing on the Veteran's claim and are not pertinent to the 
appeal.  Accordingly, the Veteran will not be prejudiced by the 
absence of such records.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on VA 
with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, VA has satisfied its duties to inform and 
assist the Veteran at every stage in this case, at least insofar 
as any errors committed were not harmful to the essential fairness 
of the proceedings.  As such, the Veteran will not be prejudiced 
by a decision on the merits of his claim at this time.

II. Analysis

When a veteran suffers a qualifying additional disability or 
death as the result of hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program furnished by VA, compensation 
will be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

To determine whether there is additional disability, the 
veteran's condition immediately before starting the VA care, 
treatment, examination, services, or program upon which the 
claims is based is compared to his or her condition after such 
care, treatment, examination, services, or program has stopped.  
Each involved body part or system will be considered separately.  
38 C.F.R. § 3.361(b).  

The evidence must show that VA's care, treatment, or examination 
actually caused additional disability or death.  Merely showing 
that a veteran received VA care, treatment, or examination and 
that he or she has an additional disability or died does not 
establish causation.  38 C.F.R. § 3.361(c)(1).  Care, treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused its 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Further, additional disability or death caused by a veteran's 
failure to follow properly given medical instruction is not 
caused by care, treatment, or examination.  38 C.F.R. § 
3.361(c)(3).

For claims filed on or after October 1, 1997, as here, the 
additional disability or death must have been directly caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.  38 
C.F.R. § 3.361(c),(d).  This standard will be met if VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or if VA furnished treatment, 
care, or examination without the informed consent of the veteran 
(or his or her representative).  There must be substantial 
compliance with the informed consent procedures as set forth in 
38 C.F.R. § 17.32.  Minor deviations from these procedures that 
are immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or implied 
as specified under 38 C.F.R. § 17.32(b), such as in emergency 
situations.  38 C.F.R. § 3.361(d)(1).

Alternatively, compensation will be awarded under 38 U.S.C.A. § 
1151 if additional disability or death was directly caused by an 
event not reasonably foreseeable.  Reasonable foreseeability is 
determined in each case based on what a reasonable health care 
provider would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but it must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment at issue.  In determining 
whether an event was reasonably foreseeable, consideration will 
be given to whether it is the type of risk that a reasonable 
health care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran seeks compensation for his left 
shoulder condition, which he claims is the result of a surgical 
procedure performed at a VA Medical Center (MC) in January 2005.  
He admits that he had limited range of motion prior to the 
surgery, but he states that his left shoulder is now "frozen" 
despite physical therapy.  The Veteran further states that, 
although his private provider had previously told him not to have 
any more shoulder surgeries, his VA provider told him that the 
left shoulder surgery would only be to relieve some pressure and 
stop some of the bone-on-bone grinding with movement, and there 
would be "no risk" involved.  See, e.g., August 2005 claim, 
August 2006 notice of disagreement.

At a January 2007 VA examination, the Veteran reported straining 
both shoulders during an in-service accident in 1978 and falling 
in 2000, resulting in a jammed left shoulder.  The examiner noted 
that a 2004 MRI showed a damaged left rotator cuff.  The Veteran 
underwent a left shoulder decompression shoulder 
arthroscopy/surgery at a VAMC in January 2005, and the examiner 
noted that his diagnosis before and after the operation was left 
shoulder impingement.  The Veteran reported that his left 
shoulder had remained stiff after the surgery in spite of 
physical therapy.  Upon range of motion testing and x-rays, the 
VA examiner diagnosed the Veteran with a moderately frozen 
shoulder.  The examiner opined that the Veteran's current 
condition was the result of the January 2005 VA surgery because 
his condition was "much worse" than before such surgery, in 
that his pre-operative state was less than restricted than at the 
time of the VA examination, based on the pre-operative note.  

The other medical evidence of record, including a letter from the 
Veteran's private provider, is consistent with the January 2007 
VA examiner's summary of left shoulder symptoms before and after 
the January 2005 surgery.  As such, the evidence establishes that 
the Veteran has additional disability of the left shoulder as a 
result of the January 2005 VA surgical procedure.  Therefore, the 
remaining question on appeal is whether such additional 
disability was the result of any fault on the part of VA, to 
include failure to obtain informed consent in substantial 
compliance with VA regulations, or was due to a reasonably 
unforeseeable event.

With respect to fault, the VA examiner opined in an August 2007 
addendum that the Veteran's frozen shoulder is not caused by or 
the result of any fault by VA.  The examiner stated that he had 
been practicing in orthopedics for over 41 years and his 
experience with similar shoulder injuries showed that, even 
without surgery, the Veteran had a good chance of having a frozen 
joint since it was not mobile.  The examiner further stated that, 
unfortunately, even in the best of hands a stiff shoulder can 
result in some individuals due to their particular tissue 
response to the "controlled injury" that is surgery.  The 
examiner reiterated that he found no fault with the Veteran's 
care.  The Board further observes that the January 2005 operation 
report indicates no complications during the surgery.  

While the evidence supports the Veteran's assertion that his left 
shoulder condition is worse as a result of the surgery, he is not 
competent to testify as to whether such additional disability is 
due to any instance of fault on the part of VA, as such issue 
requires specialized knowledge, training, or experience.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran relies on a 
May 2005 letter from his VA provider indicating that he continues 
to experience pain and loss of motion in the left shoulder after 
the January 2005 surgery despite several weeks of physical 
therapy, and that he is unable to work and should actively seek 
disability.  However, such letter only supports the presence of 
additional disability; it does not establish any fault on the 
part of VA.  As such, the evidence of record does not establish 
that the VA providers failed to exercise the degree of care that 
would be expected of a reasonable health care provider in 
furnishing the January 2005 left shoulder surgery and related 
treatment.  

Concerning informed consent, before undergoing the left shoulder 
surgery at issue, on January 11, 2005, the Veteran signed a 
standard Consent for Procedure or Treatment (VA Form 10-0114J).  
Such form indicates that he was undergoing a left shoulder 
arthroscopic versus open subacromial decompression with distal 
clavicle excision, rotator cuff repair, and debridement.  An 
attached disclosure of risks for orthopedic surgery indicates 
that risks generally associated with any surgery include pain and 
loss of function of a limb.  Risks specifically associated with 
orthopedic surgery or closed manipulation on an extremity are 
identified as varying degrees of weakness, deformity, paralysis, 
pain, numbness, limitation of motion of the joints, and 
amputation.  The form further states that the goals of the 
procedure may not be obtained and other therapy may be necessary.  
The consent form, which acknowledges the attached disclosure of 
risks, is signed by the Veteran, a witness, and the VA provider.  
By signing this form, the Veteran indicated that he understood 
the nature of the proposed procedure, including the risks 
involved, and requested that the described procedures be 
performed.  As such, the Board finds that VA obtained the 
Veteran's informed consent prior to the January 2005 left 
shoulder surgery in compliance with 38 C.F.R. § 17.32.

As noted above, the Veteran admits that he signed a consent form, 
but he claims that his VA provider told him that there would be 
no risk involved in the surgery.  The Veteran is competent to 
report what his provider told him.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board 
finds the Veteran's testimony as to this matter to be less than 
credible, as his statements are contradicted by other evidence of 
record.  In particular, a January 11, 2005 VA treatment record 
reflects that the VA provider discussed with the Veteran that he 
could benefit from subacromial decompression and 
acromioclavicular resection on the left shoulder, and the Veteran 
indicated that he wanted to proceed with the left shoulder.  
Further, an informed consent discussion progress note on that 
date indicates that the procedure had been discussed with the 
Veteran; the indications, purpose, risks, benefits, and 
alternative treatment options had been explained; and the Veteran 
was offered an opportunity to ask questions.  As noted above, the 
Veteran signed the standard consent form and was provided with a 
list of the risks of the procedure on that date.  Additionally, 
the VA provider noted in the January 28, 2005 operation report 
that the Veteran seemed to understand the procedure and risks and 
benefits, and he signed the consent form despite the risks of 
surgery.  

Accordingly, for the foregoing reasons, the evidence of record 
does not establish any fault on the part of VA in providing the 
January 2005 left shoulder surgery or any related treatment, to 
include obtaining the Veteran's informed consent prior to the 
procedure in compliance with VA regulations.  

In addition, the evidence does not establish that the Veteran's 
additional disability is the result of a reasonably unforeseeable 
event.  Rather, as stated in the August 2007 VA examiner's 
addendum, a stiff or "frozen" shoulder is a known risk of 
shoulder surgery.  Further, the consent form and disclosure of 
risks expressly state that orthopedic surgery can result in pain, 
loss of function of the limb, or limitation of motion of joints.  
As such, the Veteran's continued pain and further decrease in 
motion of the left shoulder was a foreseen risk that was 
disclosed prior to surgery.

In summary, the evidence reflects that the Veteran has an 
additional disability, in the form of a stiff or "frozen" 
shoulder, as a result of the January 2005 VA left shoulder 
surgery.  However, as the weight of the evidence does not 
establish that such additional disability is due to any fault on 
the part of VA or an unforeseeable event, he is not entitled to 
compensation under 38 U.S.C.A. § 1151.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional left 
shoulder disability as a result of a surgery performed at a VA 
medical facility in January 2005 is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


